Citation Nr: 0837485	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-39 488	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

The present matter initially came before the Board of 
Veterans' Appeals (Board) on appeal of a June 2004 rating 
decision in which the RO denied  a rating higher than 50 
percent for service-connected PTSD, and a total disability 
rating based on individual unemployability (TDIU).  The 
veteran filed a notice of disagreement (NOD) in July 2004, 
and the RO issued a statement of the case (SOC) later in 
October 2004.   In February 2005, the veteran filed a 
substantive appeal (via a type-written statement).

In May 2005, the Board denied a rating higher than 50 percent 
for PTSD; the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).   
In an August 2007 Memorandum Decision, the Court vacated the 
Board's May 2005 decision and remanded the matter to the 
Board for further proceedings consistent with the Memorandum 
Decision -namely, to provide an adequate statement of the 
reasons and bases for its decision.  

Also in May 2005, the Board remanded the claim for a TDIU to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO granted a TDIU 
effective February 9, 2004 (as reflected in an April 2006 
rating decision).  The veteran filed an NOD in September 2006 
with regards to the effective date, and the RO issued an SOC 
in January 2007.  In February 2007, the veteran filed a 
substantive appeal (via a type-written statement).  In August 
2007, the Board denied an effective date earlier than 
February 9, 2004, for the award t of a TDIU.  

The only matter remaining on appeal is the claim for a higher 
rating for PTSD.

This appeal has been advanced on the Board's docket, pursuant 
to 38 C.F.R. § 20.900(c) (2008) and  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  Pertinent to the current claim for increase, the 
veteran's service-connected PTSD is  manifested by intrusive 
thoughts, lack of motivation and depressed mood, 
irritability, hypervigilance, increased startle response, 
flashbacks, nightmares, difficulties falling asleep, and 
asocial and withdrawn behavior, but without impairment in 
speech, judgment, thinking, impulse control, personal 
hygiene, cognitive abilities, and without suicidal or 
homicidal ideation; overall, these symptoms are indicative of 
no more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 
2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

 In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board is also aware of the s 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), applicable to claims for increased ratings.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO)..  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a March 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  An October 2005 SOC set for the 
criteria for higher ratings for PTSD.  A March 2006 post-
rating RO letter explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
March 2006 letter also provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The Board finds that 
the March 2006 letter (provided after the last adjudication 
of the claim), read together with the October 2005 SOC, which 
includes the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

To whatever extent the March 2006 letter is deficient in 
meeting the Vazquez-Flores requirements, the Board finds that 
neither the timing nor the content of that letter is shown to 
prejudice the veteran.  The claims file reflects that the 
veteran had actual knowledge of the information and evidence 
necessary to substantiate his claim for an increased rating.  
In this regard, the Appellant's Brief to the Court dated in 
February 2006 fully set forth the criteria and the veteran's 
argument for an increased rating for PTSD.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Vasquez-Flores, 
22 Vet. App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Given the representative's arguments 
regarding the effects of the veteran's PTSD on his employment 
and daily life as specifically related to the rating 
criteria, the Board finds that the actual knowledge of the 
information and evidence needed to establish an increased 
rating is shown.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of VA 
outpatient treatment records, the reports of VA examinations 
dated in October 2003, May 2004, and April 2006, as well as a 
November 2004 report from a private vocational specialist, 
Carl Barchi, M. Ed., CDMS.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

A February 2003 VA outpatient treatment record notes the 
veteran's diagnosis of PTSD and a physician's assignment of a 
Global Assessment of Functioning (GAF) score of 55.  The 
veteran reported feeling well, actively reading, and enjoying 
time with his family.  He denied depressed mood, flashbacks, 
nightmares, and hypervigilance, but complained of persistent 
intrusive memories of World War II combat.  The physician 
stated the veteran symptoms had been well controlled with a 
low dose of Clonazepam, but that he had recently shown signs 
of short-term memory impairment.  

A July 2003 VA outpatient treatment record notes the veteran 
denied flashbacks, nightmares, and hypervigilance, although 
he was distressed by particular memories of his combat 
experiences.  He denied depressed mood, and there was no 
evidence of psychosis.  The veteran reported that he and his 
spouse spent most of their time with their children and 
grandchildren, and they had plans to host their 
granddaughter's wedding.  The physician noted that the 
veteran's PTSD was stable with few symptoms, and assigned a 
GAF score of 55.

The report of an October 2003 VA examination for PTSD 
reflects that the veteran complained of intrusive thoughts, 
hypervigilance, hyperagitation with startle response, 
nightmares, sleeplessness, and flashbacks.  He said he was 
asocial and withdrawn, spending most of his time in his house 
by himself.  He said he sometimes wished his life was over - 
indicating passive ideation without any plan.  He had no 
homicidal ideation.  His wife reported that the veteran 
twitched, turned around, and thrashed in his sleep.  During 
examination, the veteran's affect was depressed without 
evidence of psychosis, hallucinations, or mania.  The 
diagnosis was severe PTSD, now decompensated with life 
problems, and the examiner assigned a GAF score of 50.  The 
examiner also commented that the veteran tended to minimize 
his PTSD symptoms to his outpatient treatment providers and 
that the veteran's symptoms were more severe than reflected 
in those records.  

A November 2003 VA outpatient treatment record notes that the 
veteran reported that he had been doing well, and he denied 
any significant PTSD symptoms or memory problems.  The 
veteran reported that his granddaughter's wedding had gone 
well, and that he and his spouse were planning a 10-day trip 
to Florida.  He additionally reported that he was sleeping 
well, but continued to have intrusive memories of his combat 
service.

A February 2004 treatment note reflects that the veteran 
denied depression, anxiety, as well as suicidal or homicidal 
ideation.  The veteran's daughter, who accompanied him to the 
medical appointment, reported that the veteran was more 
depressed and anxious than he admitted.

Later in February 2004, the veteran filed a claim for a 
higher rating for his service-connected PTSD.

A May 2004 VA examination for PTSD indicates that the veteran 
initially reported that he was able to sleep 8 hours, and 
spent his day reading.  He said he participated in household 
chores when physically able, enjoyed watching sports and 
visiting his grandchildren.  The veteran's spouse, who 
accompanied the veteran to the examination, reported that the 
veteran strongly minimized his symptoms and that he did not 
do chores around the house, only read when prompted, and 
spent most of the day sitting and watching television.  When 
confronted with his spouse's assessment, the veteran 
acknowledged that he tended to minimize his symptoms.  The 
veteran reported persistent intrusive thoughts, nightmares, 
avoidance tendencies, poor sleep, decreased interest or 
motivation in activities, hyperarousal and exaggerated 
startle reflex.  During the evaluation, the veteran was alert 
and oriented in all spheres; grooming and hygiene were both 
good; thoughts were logical and goal directed; and speech was 
within normal limits for rate, rhythm, and content.  The 
veteran's mood appeared depressed, and his affect was 
congruent with this and reactive.  The veteran reported that 
he was isolated and withdrawn, and that he was having a 
problem being interested in activities.  The veteran's memory 
and concentration were noted as appearing adequate; there 
were no indications of hallucinations or delusional ideation; 
psychomotor activity appeared within normal limits; and the 
veteran's eye contact was good and rapport was achieved.

The May 2004 VA examiner's impression was severe PTSD and 
dysthymic disorder, which was noted as causing significant 
occupational and social impairment.  The examiner reported 
that the veteran's relationship with his spouse suffered 
greatly, the veteran was unable to pursue activities for any 
length of time, and that the veteran had great difficulty 
interacting with others for any length of time because of 
increased hyperarousal and irritability.  The examiner 
assigned a GAF score of 50.

A July 2004 VA outpatient treatment record reflects that the 
veteran reported increased energy and improved mood after 
discontinuing the use of Klonipin.  The veteran's spouse 
indicated that she had noticed that the veteran smiled more 
often.  The veteran said he still had difficulty falling 
asleep.  It was noted that his mood and appetite were good, 
concentration was fair but stable, interests were intact, and 
there were no current nightmares.  The veteran reported that 
he had recently attended an awards ceremony, which recognized 
him for his service during the war, and had felt very good 
about the event.  On clinical evaluation, the veteran's 
speech was normal in rhythm and rate and appropriate.  The 
veteran's mood was fine and his affect was full range, mood 
congruent, reactive and appropriate. There were no delusions 
readily identified, no paranoia, no obsessions or 
hallucinations, and no suicidal or homicidal ideation/intent.  
The veteran's insight and judgment were noted as good and his 
cognitive ability intact.  The physician noted that the 
veteran's PTSD was currently stable with few complaints of 
symptoms at the present, and assigned a GAF score of 55.

A November 2004 report from a private vocational specialist, 
Carl Barchi, reflects the veteran's  report that his PTSD 
symptoms began in 1996 after retiring from a busy work 
schedule.  The veteran had a long career as an automobile 
insurance adjuster and had been married to his wife for over 
55 years.  Mr. Barchi opined that the veteran's PTSD 
symptoms, such as hyperagitation, startle response, 
nightmares, flashbacks and sleeplessness, inevitably result 
in diminished concentration, poor productivity, tardiness and 
absence, which would be detrimental to continued employment.  
Mr. Barchi noted that the veteran's PTSD symptoms began to 
erode his marketability as a desirable, productive worker in 
1996.  Mr. Barchi opined that the veteran was totally unable 
to engage in any substantially gainful activity due solely to 
his service-connected PTSD.  

A January 2005 VA outpatient treatment record reflects that 
the veteran reported having more energy and improved mood 
after discontinuing Clonazepam.  He said he had difficulty 
falling asleep and that his mood was good, but he still 
continued to worry about his finances.  He showed interest in 
his family and his concentration was fair but stable.  He 
denied nightmares or flashbacks, suicidal or homicidal 
ideation, and perceptional abnormalities.  On clinical 
evaluation, the veteran's appearance and hygiene were good, 
speech was of normal rate and rhythm, and mood was good 
although mildly anxious during the session.  In addition, the 
veteran's affect was full range; mood congruent, reactive, 
and appropriate; and thought content normal without 
delusions, paranoia, or suicidal or homicidal ideation.  The 
veteran's insight and judgment were also good and his 
cognitive ability was intact.  The examiner diagnosed PTSD 
and assigned a GAF score of 55.

The report of the April 2006 VA examination notes the 
veteran's complaints of intrusive memories, flashbacks, 
nightmares, and insomnia.  The examiner noted that the 
veteran also had elements of depression as part of his PTSD 
and was taking Klonopin.  During the evaluation, the veteran 
was well-groomed and related well with the examiner.  The 
veteran was cooperative and made good eye contact.  His 
speech had a normal rate and rhythm; his mood showed no 
constricted affect or signs of hypomania; he was basically 
euthymic.  Thought content was normal without delusions, 
paranoid ideation, suicidal or homicidal ideation, or 
auditory or visual hallucinations.  His perception, insight, 
and judgment were good and his cognitive ability was quite 
intact.  The diagnosis was PTSD with elements of depression 
and the examiner assigned a GAF score of 45.  The examiner 
noted that the veteran's service-connected PTSD impinged on 
his ability to work, along with other problems such as 
hearing loss.  The examiner opined that the veteran's PTSD, 
either alone or in concert with his other service-connected 
disabilities, at least as likely as not rendered him unable 
to obtain or attain substantially gainful employment.  
Additionally, the examiner stated that the veteran was able 
to function in the past because his age had not also impinged 
on his abilities, but at this point his PTSD had become a 
very large factor in his inability to work.


III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current 50 percent disability rating 
reflects.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As noted above, the RO has assigned a current 50 percent 
rating for PTSD under DC 9411.  However, the criteria for 
rating psychiatric disabilities other than eating disorders 
are set forth  in a General Rating Formula.  
See 38 C.F.R. § 4.130 (2007).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of major depressive 
disorder, and dysthymic disorder.  The April 2006 VA examiner 
associated the elements of depression with the veteran's 
service-connected PTSD.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  Hence, the Board has 
considered all of the veteran's psychiatric symptoms in 
evaluating his service-connected PTSD.

The Board finds that the evidence, as a whole, demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
In making this determination, the Board has considered the 
reports of the veteran's spouse and daughter, as well as the 
VA examiners, that the veteran tends to minimize his PTSD 
symptoms to VA outpatient treatment providers.  The VA 
outpatient treatment records, in fact, tend to show mild or 
transient PTSD symptoms, which are more reflective of a 10 or 
30 percent rating.  Thus, to the extent the veteran has 
minimized his symptoms to his outpatient treatment providers, 
this has been contemplated in the assignment of a higher, 50 
percent rating.  

Notwithstanding the foregoing, the Board must also consider 
the reports made by the veteran of his symptomatology or lack 
thereof, as well as those symptoms readily observable by VA 
outpatient treatment providers and VA examiners.  Based on 
the noted symptomatology, the Board cannot conclude that the 
veteran's PTSD is so severe as to produce the occupational 
and social impairment as required for a 70 percent rating.  
The veteran has not been shown to consistently have such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
that are indicative of a 70 percent rating.  While the 
October 2003 VA examiner noted passive suicidal ideation 
without plan, all subsequent records note the veteran does 
not experience suicidal ideation; he is oriented to time and 
place; he communicates normally; he operates independently; 
his hygiene is good; and there is no evidence of impaired 
impulse control, judgment or thinking.  In fact, during his 
most recent April 2006 VA examination, his mood was euthymic.  

Pertinent to the veteran's claim for increase, the GAF scores 
assigned have ranged from 45 to 55.  GAF scores ranging from 
41 to 50 denote serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning.  
GAF scores ranging from 51 to 60 denote moderate symptoms 
(e.g. flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning.  

The Board notes the most recent April 2006 VA examiner 
assigned a GAF score of 45 and the October 2003 and May 2004 
VA examiners assigned GAF scores of 50.  VA outpatient 
treatment providers, however, assigned GAF scores of 55.  The 
totality of the objective evidence, however, does not reflect 
occupational and social impairment consistent with a GAF 
score of 45 or 50.  On examination, it has been consistently 
noted that the veteran's cognitive functions have been intact 
and his thought processes have been normal.  The veteran has 
been alert and oriented, and has displayed good insight and 
judgment.  The veteran's mood was observed as euthymic in 
April 2006.  Additionally, prior to retirement, he had a long 
career as an automobile insurance adjuster; he has been 
married for over 55 years, and has maintained close 
relationships with his children and grandchildren.  Thus, the 
Board finds that a GAF score in the range of 51 to 60 is a 
better reflection of the veteran's functioning and supports 
the conclusion that a 50 percent but no higher rating for 
PTSD is warranted.  Moreover, as noted above, the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which here, 
provide the primary basis for the 50 percent rating 
assigned).  See 38 C.F.R. § 4.126(a).

The Board has also considered the opinions of Mr. Barchi and 
the April 2006 VA examiner, who opined that the veteran is 
unable to work due to his service-connected PTSD.  In 
rendering this opinion, the April 2006 VA examiner also 
considered the veteran's other service-connected disabilities 
and age.  The April 2004 VA examiner also noted "significant 
social and occupational impairment".  Based on this 
evidence, the RO assigned a TDIU effective February 9, 2004 
(the date the veteran filed a claim for a TDIU, which was 
inclusive of a claim for an increased rating for PTSD).  So, 
to the extent the veteran's PTSD impairs his occupational 
functioning, in concert with his other service-connected 
disabilities, this has been contemplated in the assignment of 
a TDIU.  To warrant a 70 percent schedular rating for PTSD, 
however, the evidence must show deficiencies in most areas - 
not just occupational - due to the symptoms described above.  
The veteran has not shown such deficiencies in judgment or 
thinking.  Furthermore, while he has shown disturbances in 
motivation and mood (consistent with a 50 percent rating), 
the evidence does not show near-continuous depression 
affecting his ability to function independently, 
appropriately or effectively (consistent with a 70 percent 
rating).    

In addition, while the evidence shows the veteran has 
problems with interpersonal relationships and tends to be 
withdrawn and asocial, he has remained married for over 55 
years and has reported positive relationships with his 
children and grandchildren.  While the veteran shows 
difficulty establishing and maintaining effective social 
relationships (consistent with a 50 percent rating), he does 
not show an inability to establish and maintain effective 
relationships (consistent with a 70 percent rating).  

For the reasons set forth above, the Board finds that the 
veteran's disability picture has not, at any time pertinent 
to the claim for increase,  reflected symptomatology which 
more nearly approximates the criteria for a 70 percent 
rating, nor is the evidence on this point in relative 
equipoise.   As the criteria for the next higher, 70 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.

For all the foregoing reasons, the claim for a rating greater 
than 50 percent for PTSD must be denied.  In reaching this  
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.202 (2007).  
See also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


